Citation Nr: 1634095	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and if so, whether service connection for bilateral hearing loss is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to January 1974 and from January 1975 to July 1979.  He also served with the Army National Guard of Minnesota.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A Travel Board hearing was held in May 2016 with the Veteran in St. Paul, Minnesota before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

Subsequent to the December 2015 supplemental statement of the case, the Veteran submitted new evidence with a waiver of RO review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The RO denied service connection for bilateral hearing loss in an August 1979 rating decision due to the lack of a current diagnosis; the Veteran did not appeal and the decision became final.

2. Since August 1979, the Veteran has submitted new and material evidence indicating a current diagnosis of bilateral hearing loss and a nexus between the disability and service.

3. The evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1. The August 1979 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence pertaining to the claim for service connection for bilateral hearing loss has been received since the August 1979 rating decision and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In August 1979, the RO denied entitlement to service connection for bilateral hearing loss because the Veteran did not have a current disability.  Since August 1979, the Veteran has submitted evidence of a current bilateral hearing loss disability, etiology opinions from private providers linking his hearing loss to service, witness statements describing observations of his hearing loss, and other medical evidence in support of his claim.  Since the evidence received since August 1979 shows a current diagnosis of bilateral hearing loss and a nexus between the disability and service, the Board finds the evidence is both new and material to the Veteran's claim for service connection.  As such, the Veteran's claim for service connection for bilateral hearing loss is reopened.

III. Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for bilateral hearing loss.  A hearing loss "disability" is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With respect to an in-service injury or disease, the Veteran reported that he was exposed to high levels of noise during service.  His DD Form 214 reflects that his primary specialties included cannon crewman, filed artillery crewman, administrative specialist, and clerk typist.  He completed the eight week field artillery crewman course and also received the expert rifle badge.  In his December 2012 claim for service connection, he indicated that he was exposed to extreme noise produced when firing the M-105 and M-109 Howitzers, M-16 rifles, and M-60 machine guns.

At entrance to service in February 1972, the Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
25
25
5
--
10
Left
30
25
25
--
20

On examination in September 1973 for separation from his first period of service, the Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
10
10
0
5
5
Left
10
10
15
15
0

On examination in June 1974, the Veteran's hearing acuity was documented.  Unfortunately, the service treatment record is mostly illegible.  The legibile recordings for hearing acuity show as follows:


500
1000
2000
3000
4000
Right
25
--
10
--
--
Left
25
--
5
--
--

In February 1975, the Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
20
20
20
--
20
Left
20
20
20
--
20

Service treatment records also show complaints of right ear pain in July 1975 and a diagnosis of external otitis.  In October 1977, the Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
25
15
5
5
5
Left
15
25
10
0
0

In June 1978, the Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
30
30
15
15
10
Left
20
30
30
20
15

At separation from service in July 1979, the Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
20
25
10
10
5
Left
30
25
25
20
15

An August 2008 treatment record from Dr. M.F., MD, with HPRH, indicates that the Veteran had asymmetrical hearing loss that appeared to be noise related.  The Veteran attributed his hearing loss on the left side to noise exposure during service, to include exposure to artillery noise and canon explosions without hearing protection.  In September 2008, it was noted that the Veteran had left ear hearing loss.  

The Veteran submitted a disability benefit questionnaire (DBQ) in January 2013, completed by Dr. C.F., which shows chronic left sided sensorineural hearing loss based on an August 2008 audiogram.

In a March 2013 statement, the Veteran indicated he did not have a VA examination in 1979 when his claim was initially denied but that he had hearing loss and tinnitus at that time.  He stated that his conditions have worsened since service.

The Veteran had a VA examination in May 2013.  The audiogram shows a disability of both ears for VA compensation purposes because the auditory threshold at 4000 Hz was 40 decibels for the right ear and 60 decibels for the left ear.  The examiner found it as least as likely as not that tinnitus was due to military noise exposure.  However, the examiner opined that given the normal hearing bilaterally on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge, hearing impairment is less likely as not caused by or a result of service.  The examiner noted literature that stated that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

In June 2013, Dr. C.F. submitted a letter indicating that he reviewed the Veteran's service treatment records.  He observed that on comparison, the evaluations from 1973, 1975 and 1977 show significant bilateral hearing loss related to service, with the left side worse than the right.  He found it logical that the Veteran's hearing loss relates to activities that occurred between exams in 1975 and 1977.  He opined that it is more likely than not that his hearing loss would be secondary to activities relating to his military service during those years.  In February 2014, Dr. C.F. clarified that the Veteran's hearing loss would be more likely related to military service than to another cause.

In November 2015, a VA examiner reviewed the Veteran's claims file and found no evidence of a significant threshold shift between 1972 and 1979 in either ear at any frequency, and no significant threshold shift between 1979 and 1985 in either ear at any frequency.  The examiner stated that the National Institute for Occupational Safety and Health (NIOSH) defines significant threshold shift as a 15 decibel shift or more at any one frequency of 500 Hz to 4000 Hz.  The examiner indicated that the Veteran had normal hearing bilaterally for VA standards in December 1985.  Regarding delayed onset, the examiner cited a study indicating that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Studies have shown that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure.  Thus, the examiner opined that despite the Veteran's exposure to noise during service, his hearing loss is less likely as not caused by or aggravated by military noise exposure.

In argument dated December 2015, the Veteran indicated that while the May 2013 examiner's rationale included the fact that he did not have a hearing loss disability for VA purposes at separation from service, 38 C.F.R. § 3.385 does not preclude service connection for a current disability when hearing was within normal limits at separation from service.  See Hensley, 5 Vet. App. 155, 157 (1993).  Even if he did not have a hearing loss disability for VA purposes at separation from service, it does not mean he necessarily had normal hearing in service.  Regarding the November 2015 VA examination and opinion, the Veteran stated that while there are standards for significant threshold shifts identified for NIOSH purposes, there are no standards to qualify as a significant shift for VA purposes.  Further, the Occupational Safety and Health Administration (OSHA) defines STS as standard threshold shift and not a significant threshold shift and in fact, the Veteran had a shift in service in both ears.  The Veteran pointed out that he had a shift of 5 decibels at 1000 Hz in the right ear as well as a 10 decibel shift at 500 Hz and a 5 decibel shift at 1000 Hz and 2000 Hz in the left ear when comparing audiograms from 1975 to 1979.  He noted that the 1975 examination did not include testing at 3000 Hz which might have shown significant shift, and that without results noted at this level, he must be given the benefit of the doubt.

Finally, the Veteran pointed out that the November 2015 examiner quoted the study from the Institute of Medicine but that the examiner did not include the finding that there "is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."

In an April 2016 opinion from Dr. C.F., he again indicated review of the Veteran's service treatment records and noted that audiology tests reflect a loss of hearing.  He also reviewed treatment records from August 2008 and noted that the Veteran had a diagnosis of noise-induced sensorineural hearing loss based on a formal audiology evaluation.  The notes from that appointment and from September 2008 show Dr. M.F. found the Veteran's hearing loss was attributable to exposure to artillery and cannon explosions during his military service.  Dr. C.F. noted that the Veteran received service connection for tinnitus based on noise exposure during military service.  He stated that there is clear evidence to suggest that the majority of the time, if tinnitus is caused by noise exposure, it is also accompanied by hearing loss.  Thus, given that tinnitus has been service connected and linked to noise exposure during service, so too should his hearing loss.  He opined that based on the Veteran's medical history, the opinions of the Dr. M.F., and his award of disability for tinnitus, it is clear that he experienced both tinnitus and bilateral hearing loss dating back to his years of service.  He concluded that it is more likely than not that the Veteran's hearing loss is related to service.

During his May 2016 hearing before the Board, the Veteran testified that he noticed hearing loss towards the end of his period of service.  During service, one of his specialties was artillery man.  In this position, he was exposed to noise from different sizes of artillery weapons, to include an M109, which is a 100 pound projectile and is very loud even with ear protection.  He also fired weapons in basic training and throughout his military career, to include machine guns and grenade launchers.  When he switched specialties back to administrative specialist, he performed a desk job in the discharge facility and saw 200 people a day.  Even though the people were across the desk from him, he had to ask them to repeat answers to questions because he could not hear.  He noticed that when people spoke, he could not hear every word spoken.  He stated that his symptoms continued and progressively worsened subsequent to service.  He was not exposed to loud noise or acoustic trauma outside of his military service or in his recreational time.

In support of his claim, the Veteran submitted witness statements from F.B., E.L., W.O., and D.B., which describe their experiences with the Veteran and his hearing loss over the years.  F.B. indicated that she has observed his problems hearing since 1987.  None of the statements include observations of the Veteran's hearing loss prior to 1987.

The Board has considered all of the evidence and finds the Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Based on the May 2013 VA examiner's findings, VA conceded acoustic trauma during service when granting service connection for tinnitus.  Regarding a nexus between the current hearing loss disability and noise exposure during service, the Board finds the evidence is in equipoise.  There are two VA examination reports indicating no nexus between hearing loss and service and two opinions from his private provider, Dr. C.F., indicating a positive nexus between hearing loss and service.  Each opinion is supported by rationale and was offered after examination and a review of the evidence.  While two different VA examiners provided opinion reports, Dr. C.F. countered their findings in his two opinion reports.  Further, the Veteran has stated that he noticed difficulty hearing during service and that his symptoms have worsened since that time.  Considering that he filed a claim for service connection for hearing loss immediately following separation from service, the Board finds his statements alleging hearing difficulties during and at separation from service credible.  Weighing these opinions and the Veteran's statements, the Board finds that the benefit of the doubt must be in favor of the Veteran.  Gilbert, 1 Vet. App. at 55.  Thus, all three service connection elements are satisfied.  Service connection for bilateral hearing loss is granted.  


ORDER

The claim for service connection for bilateral hearing loss has been reopened and the claim is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


